 

ACQUISITION AGREEMENT

 

This Acquisition Agreement (this “Agreement”) is made and entered into as of
December 18, 2012 by and among Flux Technologies, Corp., a Nevada corporation,
with its principal office at 21 Komorowo Street, Suite 2, Wolsztyn, Poland 64200
(the “Company”), Iryna Antaniuk, with an address at 21 Komorowo Street, Suite 2,
Wolsztyn, Poland 64200 (“Antaniuk”) and Brazil Mining, Inc., a Delaware
corporation (“BMI” and collectively with the Company and Antaniuk, the
“Parties”).

 

WITNESSETH

 

WHEREAS, Antaniuk is the record and beneficial owner of a majority of the
outstanding shares of Common Stock, par value $.001 per share, of the Company
(“Common Stock”); and

 

WHEREAS, BMI desires to acquire 51% of the outstanding shares of the Company’s
Common Stock giving effect to (a) the issuance of shares of Common Stock to BMI
in exchange for certain interests in mineral rights owned or controlled by BMI,
(b) the issuance of shares of Common Stock to certain investors in a private
placement to be consummated simultaneously with the closing of this Agreement
(the “Private Placement”), and (c) the cancellation of all 3,000,000 shares of
Common Stock held by Antaniuk pursuant to this Agreement.

 

NOW, THEREFORE, in the parties hereto agree as follows:

 

1.Agreement to Cancel Common Stock. Antaniuk agrees to the cancellation of all
3,000,000 shares of Common Stock held by Antaniuk in exchange for the payment by
BMI to the Company of $25,000.

 

2.Closing. (a) The closing of the transactions pursuant to this Agreement (the
“Closing”) shall be held on December 10, 2012 ((the “Closing Date”), or such
other date as the Parties may agree, at the offices of Ofsink, PLLC, 900 Third
Avenue, 5th Floor, New York, New York 10022.

 

(b) Subject to the terms and conditions hereof, and in reliance upon the written
representations and warranties of BMI, at the Closing Antaniuk will deliver to
the Company (i) for cancellation, a certificate or certificates for 3,000,000
shares of Common Stock, together with a signed (with signature medallion
guaranteed) stock power transferring such shares to the Company and signed
instructions to the Company’s transfer agent to cancel such shares, (ii) a
written consent of sole director of the Company electing Marc Fogassa as the
sole director of the Company simultaneously with the effectiveness of the
resignation of Antaniuk as sole director, (iii) a resignation of Antaniuk as a
director and from all positions as an officer of, the Company, (iv) evidence of
the termination or full satisfaction of all contracts and contractual
obligations of the Company as of the Closing Date (including the termination of
all Company bank and checking accounts), other than the Company’s engagement
agreement with Silberstein Ungar, PLLC, (v) a certified copy of a Certificate of
Amendment to the Articles of Incorporation of the Company to authorize
10,000,000 shares of blank check preferred stock, (vi) a certified copy of a
Certificate of Designations, Preferences and Rights to evidence the designation
of one share of Series A Convertible Preferred Stock and a certificate
representing one share of Series A Preferred Stock registered in the name of
Marc Fogassa.

 

 

 

 

(c) Subject to the terms and conditions hereof, and in reliance upon the written
representations and warranties of Antaniuk and the Company, at the Closing BMI
shall pay to the Company in immediately available funds, $25,000 and the Company
shall simultaneously use such proceeds to pay all of its outstanding liabilities
as of the Closing Date.

 

3.Representations and Warranties of Antaniuk and the Company. Antaniuk and the
Company hereby severally represent and warrant to BMI that the statements in the
following paragraphs of this Section 3 are all true and complete as of the date
hereof:

 

3.1Authority; Due Authorization. This Agreement has been duly and validly
executed and delivered by the Company and Antaniuk, and upon the execution and
delivery by BMI of this Agreement and the performance by BMI of its obligations
herein, will constitute, a legal, valid and binding obligation of each of the
Company and Antaniuk. The Company is a corporation duly incorporated, validly
existing and in good standing under the laws of Nevada. The execution and
delivery by the Company and Antaniuk of this Agreement does not, and the
performance by the Company and Antaniuk of their obligations under this
Agreement and the consummation of the transactions contemplated hereby will not,
conflict with or result in a violation or breach of any of the terms, conditions
or provisions of any other agreement to which either the Company or Antaniuk is
a party.

 

3.2Title to Securities. Antaniuk is the sole record and beneficial owner of the
3,000,000 shares of Common Stock being cancelled pursuant to this Agreement and
has sole dispositive authority with respect to such Common Stock. There are no
liens or encumbrances on the shares being cancelled

 

3.3Valid Issuance. The Common Stock being cancelled hereunder is, and shall be
at the Closing, duly and validly issued, fully paid, and non-assessable and in
each instance have been issued in accordance with the registration requirements
of applicable securities laws or valid exemptions therefrom.

 

3.4Capitalization of the Company. Immediately prior to the Closing, the
authorized capital stock of the Company shall consist of a total of 75,000,000
(seventy-five million) shares of Common Stock, par value $.001 per share and
10,000,000 (ten million) shares of Preferred Stock, par vale $.001 per share, of
which one share has been designated as Series A Convertible Preferred Stock.
Immediately prior to the Closing there will be 1 share of Series A Convertible
Preferred Stock outstanding and issued to Marc Fogassa, no other shares of
Preferred Stock issued or outstanding and 3,880,000 shares of Common Stock
outstanding. There are no commitments to issue, and there are no outstanding
warrants, options, convertible securities or debt, preferred stock, or any other
securities other than as set forth in the Company’s filings with the Securities
and Exchange Commission through December 7, 2012 (the “Filings”).

 

 

 

 

3.5Litigation. There is no action, suit, proceeding or investigation pending or
currently threatened against the Company that may affect the validity of this
Agreement or the right of the Seller to enter into this Agreement or to
consummate the transactions contemplated hereby.

 

3.6Securities Laws. The Company has complied in all respects with applicable
federal and state securities laws, rules and regulations, including the Sarbanes
Oxley Act of 2002, as such laws, rules and regulations apply to the Company and
its securities; and (b) all shares of capital stock of the Company have been
issued in accordance with applicable federal and state securities laws, rules
and regulations. There are no stop orders in effect with respect to any of the
Company’s securities.

 

3.7Tax Returns, Payments and Elections. The Company has timely filed all tax
returns, statements, reports, declarations and other forms and documents and
has, to date, paid all taxes due.

 

3.8‘34 Act Reports. None of the Company’s Flings, contains any untrue statement
of a material fact or omits to state a material fact necessary to make the
statements therein not misleading, in light of the circumstances in which they
were made.

 

3.9No Liabilities. Upon the use by the Company at the Closing of all or a
portion of the $25,000 BMI is paying to the Company pursuant pursuant to Section
2(c) hereof, to pay its liabilities, the Company shall have no liabilities of
any kind, whether direct or contingent.

 

4.Representations and Warranties of BMI. BMI hereby represents and warrants to
Antaniuk that the statements in the following paragraphs of this Section 4 are
all true and complete as of the date hereof:

 

4.1Authority; Due Authorization. This Agreement has been duly and validly
executed and delivered by BMI, and upon the execution and delivery by the
Company and Antaniuk of this Agreement and the performance by Company and
Antaniuk of their respective obligations herein, will constitute, a legal, valid
and binding obligation of BMI. BMI is a corporation duly incorporated, validly
existing and in good standing under the laws of Delaware. The execution and
delivery by BMI of this Agreement does not, and the performance by BMI of its
obligations under this Agreement and the consummation of the transactions
contemplated hereby will not, conflict with or result in a violation or breach
of any of the terms, conditions or provisions of any other agreement to which
BMI is a party.

  

 

 

 

5.CONDITIONS TO BMI’S OBLIGATIONS AT THE CLOSINGS.

  

5.1Conditions to Closing. Subject to the terms hereof, the obligation of BMI to
consummate this Agreement at the Closing is subject to the fulfillment, prior to
the Closing to the satisfaction of BMI, of the following conditions, the waiver
of which shall not be effective against BMI without its written consent thereto:

 

5.1.1Representations and Warranties True and Correct. The representations and
warranties made by the Company and Antaniuk in Section 3 hereof shall be true
and correct and complete as of the date hereof, and shall be true and correct
and complete as of the date of the Closing with the same force and effect as if
they had been made on and as of such date.

 

5.1.2Access to Books and Records. The Company shall have provided BMI with
reasonable access to the Company’s books and records for the purpose of
performing due diligence on the Company.

 

5.1.3Amendment of the Company’s Charter and Designation and Issuance of Series A
Convertible Preferred Stock. The Company shall have (a) amended its Articles of
Incorporation to authorize 10,000,000 shares of blank check Preferred Stock, (b)
filed a Certificate of Designations of Preferences and Rights of Series A
Convertible Preferred Stock in order to designate one share of a series of
preferred stock which shall, among other things, be entitled to 51% of the
voting power on all matters on which shareholders of the Company shall be
entitled to vote, and (c) issued and sold to Marc Fogassa for $1.00 the one
share of Series A Convertible Preferred Stock.

 

5.1.4Consummation of Contribution Agreement. The Company and BMI shall have
simultaneously entered into and consummated a Contribution Agreement pursuant to
which the Company shall issue to BMI 51% of the outstanding shares of Common
Stock (giving effect to the consummation of the Private Placement and the
cancellation of 3,000,000 shares of Common Stock held by Antaniuk pursuant to
this Agreement).

 

6.Indemnification.

 

6.1Antaniuk’s’s Indemnification. Antaniuk agrees to indemnify, defend and hold
BMI and the Company and its officers, directors, employees, agents, consultants
and assigns harmless from and against any claims, losses or expenses (including
reasonable attorney’s fees) resulting from or arising out of breach by Antaniuk
of any of her representations, warranties, covenants or obligations under this
Agreement.

 

6.2BMI’s Indemnification. BMI agrees to indemnify, defend and hold Antaniuk and
her assigns harmless from and against any claims, losses or expenses (including
reasonable attorney’s fees) resulting from or arising out of breach by BMI of
any of its representations, warranties, covenants or obligations under this
Agreement.

 

 

 

 

7.Miscellaneous. Any dispute, disagreement, conflict of interpretation or claim
arising out of or relating to this Agreement, or its enforcement, shall be
governed by the laws of the State of New York. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same agreement. A telefaxed copy of
this Agreement shall be deemed an original. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state of New York and county of New York. The parties to this
Agreement hereby irrevocably waive any objection to jurisdiction and venue of
any action instituted hereunder and shall not assert any defense based on lack
of jurisdiction or venue or based upon forum non conveniens. The headings and
captions used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement. Any term of this
Agreement may be amended and the observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Parties. This Agreement
constitutes the entire agreement and understanding of the Parties with respect
to the subject matter hereof and supersedes any and all prior negotiations,
correspondence, agreements, understandings duties or obligations between the
parties with respect to the subject matter hereof. The terms and conditions of
this Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the Parties.

 

In Witness Whereof, the parties hereto have executed this Agreement as of the
date first written above.

 

FLUX TECHNOLOGIES, Corp.         By:   /s/ Iryna Antaniuk     Name: Iryna
Antaniuk,     Title: Chief Executive Officer  

 

  /s/ Iryna Antaniuk   Iryna Antaniuk  

 

BRAZIL MINING, INC.         By:   /s/ Marc Fogassa     Name: Marc Fogassa    
Title: Chief Executive Officer  

 

 

 

